Citation Nr: 0300248	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of 
the right ear.

2.  Entitlement to an initial compensable disability 
evaluation for hearing loss of the left ear.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1981 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Lincoln, Nebraska (RO) which denied service connection 
for hearing loss of the right ear and granted service 
connection for hearing loss of the left ear, with a 
noncompensable disability evaluation.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  There is no medical evidence of hearing loss of the 
right ear recognizable for VA purposes. 

3.  The veteran has Level I hearing acuity in his left 
ear.


CONCLUSION OF LAW

1.  Hearing loss of the right ear was neither incurred nor 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 
(2002).

2.  The requirements for a compensable disability 
evaluation for hearing loss of the left ear have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service 
connection for hearing loss of the right ear.  In 
addition, the veteran contends that the current disability 
evaluation assigned for his hearing loss of the left ear 
does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a compensable disability evaluation because he 
has significant hearing loss in his left ear.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran of any information and evidence needed to 
substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with 
the veteran's appeal, as well as additional correspondence 
to the veteran, have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reason that his claims were denied.  The RO indicated that 
they would review the information of record and determine 
what additional information is needed to process the 
veteran's claims.  The RO also informed the veteran of 
what the evidence must show in order to warrant 
entitlement to service connection and entitlement to an 
increased disability evaluation, as well as provided a 
detailed explanation of why service connection and an 
increased disability evaluation were not granted.  In 
addition, the rating decision and the statement of the 
case included the criteria for granting service connection 
and for a compensable disability evaluation, as well as 
other regulations pertaining to his claims.  Letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information they needed from him, and what he 
could do to help his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
veteran of what evidence he was required to provide and 
what evidence the VA would attempt to obtain).  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
In this regard, the veteran's service medical records have 
been obtained.  In addition, the veteran was afforded a VA 
examination.  The veteran has not made the Board aware of 
any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-
92.

Historically, a June 2002 rating decision granted the 
veteran service connection for hearing loss of the left 
ear, bilateral tinnitus, and mechanical low back strain.  
A noncompensable disability evaluation was assigned for 
the veteran's hearing loss of the left ear.  In addition, 
the RO denied a claim for hearing loss of the right ear.  
In July 2002, the veteran filed a notice of disagreement 
with regard to the disability evaluation assigned for his 
hearing loss of the left ear and the denial of service 
connection for hearing loss of the right ear.  A statement 
of the case was issued in August 2002, and the veteran 
perfected his appeal in September 2002.

I.  Medical evidence

The evidence of record consists of the veteran's service 
medical records and a VA examination report.

The veteran's DD Form 214, certificate of Release or 
Discharge from Active Duty, indicates that the veteran's 
primary specialty was as a fighter aircraft maintenance 
craftsman.

An August 1980 Report of Medical History indicates that 
the veteran denied ear trouble, use of a hearing aid, or 
hearing loss.  The contemporaneous Report of Medical 
Examination showed a normal clinical evaluation of the 
veteran's ear canals and eardrums.  

An August 1980 audiogram states that the veteran had right 
ear pure-tone thresholds of 10 decibels at 500 Hertz, 5 
decibels at 1000, 2000, 3000, and 4000 Hertz, and 25 
decibels at 6000 Hertz.  Left ear pure-tone thresholds 
were 15 decibels at 500 and 1000 Hertz, 10 decibels at 
2000 Hertz, 20 decibels at 3000 Hertz, 10 decibels at 4000 
Hertz, and 30 decibels at 6000 Hertz.  

October 1981 audiometric testing showed that the veteran 
had right ear pure-tone thresholds of 10 decibels at 500 
and 1000 Hertz, 15 decibels at 2000, 3000, 4000, and 6000 
Hertz.  Left ear pure-tone thresholds were 10 decibels at 
500 and 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels 
at 3000 Hertz, 25 decibels at 4000 Hertz, and 25 decibels 
at 6000 Hertz.  The veteran was issued earplugs and a 
noise muff.

An April 1982 audiogram showed that the veteran had right 
ear pure-tone thresholds of 15 decibels at 500 Hertz, 5 
decibels at 1000 and 2000 Hertz, 10 decibels at 3000 
Hertz, 15 decibels at 4000 Hertz, and 10 decibels at 6000 
Hertz.  Left ear pure-tone thresholds were 15 decibels at 
500 Hertz, 10 decibels at 1000 and 2000 Hertz, 20 decibels 
at 3000 Hertz, 15 decibels at 4000 Hertz, and 20 decibels 
at 6000 Hertz.  There was no significant threshold shift.

January 1983 audiometric testing showed right ear pure-
tone thresholds of 20 decibels at 500 Hertz, 15 decibels 
at 1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, 25 decibels at 4000 Hertz, and 30 decibels at 
6000 Hertz.  Left ear pure-tone thresholds were 25 
decibels at 500 Hertz, 15 decibels at 1000 and 2000 Hertz, 
25 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 
25 decibels at 6000 Hertz.

A January 1984 audiometric evaluation showed that the 
veteran had right ear pure-tone thresholds of 15 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 
2000 and 3000 Hertz, and 10 decibels at 4000 and 6000 
Hertz.  Left ear pure-tone thresholds were 15 decibels at 
500, 1000, and 2000 Hertz, 20 decibels at 3000 and 4000 
Hertz, and 30 decibels at 6000 Hertz.

A December 1986 service medical record indicates that the 
veteran was exposed to hazardous noise levels, and 
received education as to the importance and use of hearing 
protection.

An October 1987 record indicates that the veteran had a 
significant threshold shift of greater than 25 decibels at 
4000 Hertz in the left ear.   A follow-up note indicated 
that the veteran had decreased hearing of the left ear at 
3000, 4000, and 6000 Hertz.  Hazardous noise exposure was 
noted.

January 1989 audiometric testing showed that the veteran 
had right ear pure-tone thresholds of 10 decibels at 500 
Hertz, 5 decibels at 1000, 2000, and 3000 Hertz, and 10 
decibels at 4000 and 6000 Hertz.  Left ear pure-tone 
thresholds were 5 decibels at 500, 1000, and 2000 Hertz, 
30 decibels at 3000 Hertz, 40 decibels at 4000 Hertz, and 
55 decibels at 6000 Hertz.

A June 1990 audiogram showed that the veteran had right 
ear pure-tone thresholds of 5 decibels at 500, 1000, 2000, 
and 3000 Hertz, and 10 decibels at 4000 and 6000 Hertz.  
Left ear pure-tone thresholds were 5 decibels at 500, 
1000, and 2000 Hertz, 30 decibels at 3000 Hertz, and 45 
decibels at 4000 and 6000 Hertz.  The veteran was found to 
have a significant threshold shift in the left ear.  A 
second June 1990 audiogram showed right ear pure-tone 
thresholds of 5 decibels at 500 Hertz, zero (0) decibels 
at 1000, 2000, and 3000 Hertz, 10 decibels at 4000 Hertz, 
and zero (0) decibels at 6000 Hertz.  Again, a significant 
threshold of the left ear was noted.  At a third June 1990 
audiogram, the veteran had right ear pure-tone thresholds 
of 5 decibels at 500 Hertz, zero (0) decibels at 1000 
Hertz, 5 decibels at  2000 and 3000 Hertz, 10 decibels at 
4000 Hertz, and 5 decibels at 6000 Hertz.  Left ear pure-
tone thresholds were zero (0) decibels at 500 Hertz, 5 
decibels at 1000 and 2000 Hertz, 30 decibels at 3000 
Hertz, 45 decibels at 4000 Hertz, and 35 decibels at 6000 
Hertz.  A significant threshold shift was noted.

An August 1990 service medical record stated that the 
veteran had been diagnosed with sensorineural hearing 
loss.  A speech audiometry report showed 100 percent 
speech discrimination bilaterally.

A June 1991 audiogram report stated that the veteran had 
right ear pure-tone thresholds of zero (0) decibels at 
500, 1000, and 2000 Hertz, 5 decibels at 3000 Hertz, and 
15 decibels at 4000 and 6000 Hertz.  Left ear pure-tone 
thresholds were zero (0) decibels at 500 and 1000 Hertz, 5 
decibels at 2000 Hertz, 30 decibels at 3000 Hertz, 40 
decibels at 4000 Hertz, and 55 decibels at 6000 Hertz.

A May 1992 Report of Medical Examination stated that the 
veteran had normal internal ear canals and tympanic 
membranes.  A June 1992 Report of Medical Examination 
showed that the veteran had normal ear canals and 
eardrums.  An audiogram showed that the veteran had right 
ear pure-tone thresholds of 5 decibels at 500 Hertz, zero 
(0) decibels at 1000 Hertz, 5 decibels at 2000 and 3000 
Hertz, 20 decibels at 4000 Hertz, and 5 decibels at 6000 
Hertz.  Left ear pure-tone thresholds were 5 decibels at 
500 and 1000 Hertz, zero (0) decibels at 2000 Hertz, 20 
decibels at 3000 and 4000 Hertz, and 35 decibels at 6000 
Hertz.

A March 1993 audiogram states that the veteran had right 
ear pure-tone thresholds of zero (0) decibels at 500, 
1000, 2000, 3000 Hertz, and 4000 Hertz, and 10 decibels at 
6000 Hertz.  Left ear pure-tone thresholds were zero (0) 
decibels at 500 and 1000 Hertz, 5 decibels at 2000 Hertz, 
35 decibels at 3000 Hertz, 30 decibels at 4000 Hertz, and 
35 decibels at 6000 Hertz.  

A November 1995 audiogram states that the veteran had 
right ear pure-tone thresholds of 5 decibels at 500 Hertz, 
zero (0) decibels at 1000 and 2000 Hertz, 5 decibels at 
3000 Hertz, zero (0) decibels at 4000 Hertz, and 10 
decibels at 6000 Hertz.  Left ear pure-tone thresholds 
were 5 decibels at 500 and 1000 Hertz, 10 decibels at 2000 
Hertz, 25 decibels at 3000 Hertz, 50 decibels at 4000 
Hertz, and 50 decibels at 6000 Hertz.

August 1999 audiometric testing showed that the veteran 
had right ear pure-tone thresholds of 5 decibels at 500 
Hertz, zero (0) decibels at 1000 and 2000 Hertz, 5 
decibels at 3000 Hertz, 10 decibels at 4000 Hertz, and 20 
decibels at 6000 Hertz.  Left ear pure-tone thresholds 
were zero (0) decibels at 500 and 1000 Hertz, 15 decibels 
at 2000 Hertz, 35 decibels at 3000 Hertz, 100+ decibels at 
4000 Hertz, and 55 decibels at 6000 Hertz.  A significant 
threshold shift in the left ear results was noted.  
Another audiometric test showed that the veteran had right 
ear pure-tone thresholds of zero (0) decibels at 500 and 
1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 
Hertz, 20 decibels at 4000 Hertz, and 15 decibels at 6000 
Hertz.  Left ear pure-tone thresholds were zero (0) 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 
decibels at 2000 Hertz, 40 decibels at 3000 Hertz, 100+ 
decibels at 4000 Hertz, and 45 decibels at 6000 Hertz.  
Again, a significant threshold shift was noted.   

An August 1999 Hearing Conservation Program record 
indicates that the veteran was exposed to hazardous noise 
levels, and received education as to the importance and 
use of hearing protection.  In addition, a Hearing 
Conservation Examination report indicate that the veteran 
reported difficulty hearing, worsening hearing, that one 
ear was better than another, and that he had hearing loss.  
He also reported that he used foam earplugs and earmuffs.  
Clinical evaluation of the veteran's ears, ear canals, 
tympanic membranes, middle ear, Eustachian tube, nose, and 
throat was normal.  

A September 1999 audiogram states that the veteran had 
right ear pure-tone thresholds of zero (0) decibels at 
500, 1000, 2000, and 3000 Hertz, 10 decibels at 4000 
Hertz, and 20 decibels at 6000 Hertz.  Left ear pure-tone 
thresholds were 5 decibels at 500 and 1000 Hertz, 15 
decibels at 2000 Hertz, 40 decibels at 3000 Hertz, 45 
decibels at 4000 Hertz, and 60 decibels at 6000 Hertz.  A 
threshold shift of +/- 10 decibels was noted at 2000, 
3000, and 4000 Hertz.

In July 2000, the veteran was diagnosed with a positive 
significant threshold shift and asymmetrical hearing loss.  
An audiogram report stated that the veteran had right ear 
pure-tone thresholds of 5 decibels at 500 Hertz, 10 
decibels at 1000 Hertz, zero (0) decibels at 2000 Hertz, 5 
decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 10 
decibels at 6000 Hertz.  Left ear pure-tone thresholds 
were 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 
15 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, 45 
decibels at 4000 Hertz, and 55 decibels at 6000 Hertz.  
The examining provider noted that the veteran was 
routinely exposed to noise and that he had asymmetrical 
hearing loss with a positive threshold shift.  Another 
audiogram showed that the veteran had right ear pure-tone 
thresholds of 5 decibels at 500 Hertz, zero (0) decibels 
at 1000 and 2000 Hertz, 5 decibels at 3000 Hertz, 15 
decibels at 4000 Hertz, and 5 decibels at 6000 Hertz.  
Left ear pure-tone thresholds were 10 decibels at 500 
Hertz, 5 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 30 decibels at 3000 Hertz, and 50 decibels at 4000 
and 6000 Hertz.

In August 2000, audiometric evaluation showed that the 
veteran had 96 percent speech discrimination in the left 
ear and 100 percent speech discrimination in the left ear.  
The veteran reported significant noise exposure, despite 
consistently worn ear protection.  He also reported that 
he had better hearing in his right ear than his left ear.  
Pure-tone testing revealed normal hearing in the right 
ear, but the left ear only exhibited normal hearing 
through 2000 Hertz, with sloping to mild to moderate high 
frequency sensorineural hearing loss.  Tympanometry was 
within normal limits.

An October 2000 Hearing Conservation Diagnostic Center 
Referral indicates that the veteran had stable asymmetric 
high frequency sensorineural hearing loss for 10 years, 
with a significant threshold shift consistent with noise-
induced hearing loss.  

The veteran was afforded a VA examination in connection 
with his claim in March 2002.  According to the report, 
the veteran had right ear pure-tone thresholds of 10 
decibels at 500 and 1000 Hertz, 15 decibels at 2000 Hertz, 
20 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  
The average pure-tone threshold was 18, which was noted as 
being within normal limits.  The veteran's left ear pure-
tone thresholds were 10 decibels at 500 Hertz, 20 decibels 
at 1000 Hertz, 30 decibels at 2000 Hertz, 50 decibels at 
3000 Hertz, and 60 decibels at 4000 Hertz.  The average 
pure-tone threshold was 40.  Maryland CNC speech 
recognition scores were 96 bilaterally.  The diagnoses 
were normal hearing of the right ear for 250 through 8000 
Hertz and mild to moderate sensorineural hearing loss of 
the left ear from 2000 to 6000 Hertz.  Tympanograms were 
normal, acoustic reflexes were consistent with the 
audiogram, and acoustic reflex decay testing was negative.

II.  Entitlement to service connection

As mentioned earlier, the veteran claims entitlement to 
service connection for hearing loss of the right ear.

The veteran claims entitlement to service connection for 
hearing loss of the right ear.  A veteran is entitled to 
service connection for a disability resulting from a 
disease or injury incurred in or aggravated in the line of 
duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence 
of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent.  See 
Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting 
in a current disability, was incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
hearing loss of the right ear.  See 38 U.S.C.A. §§ 1110, 
1131 (an award of service connection requires that the 
veteran incur a disease or disability during service.).  
The Board concedes that the veteran's service medical 
records indicate that the veteran experienced hazardous 
noise exposure and that there were several nonspecific (as 
to which ear) assessments of a significant pure-tone 
threshold shift.  However, in order to consider the 
veteran's hearing impaired, he must meet the requirements 
of 38 C.F.R. § 3.385.  Under 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service 
connection are otherwise met . . . .").  A review of the 
veteran's service medical records does not indicate that 
the veteran has right ear auditory thresholds of at least 
40 decibels or consistent auditory thresholds of at least 
26 decibels in three frequencies during any of his in-
service audiograms.  Moreover, the veteran's VA 
examination also failed to demonstrate impaired hearing of 
the right ear, and "[i]n the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  See also 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  Accordingly, the Board finds that the veteran is not 
entitled to service connection for hearing loss of the 
right ear.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for hearing loss of the right ear.  As there is 
not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.

II.  Entitlement to a compensable disability evaluation

As discussed earlier, the veteran asserts that he is 
entitled to a compensable disability evaluation for his 
hearing loss of the left ear.

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his or her symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  
Thus, it is essential that the disability be considered in 
the context of the entire recorded history when 
determining the level of current impairment.  See 
38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In addition, where an award of 
service connection for a disability has been granted and 
the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a noncompensable 
disability evaluation for the veteran's hearing loss of 
the left ear.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The 
rating schedule establishes auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in 
Table VI represent nine categories of decibel loss based 
on the pure tone audiometry test.  The numeric designation 
of impaired hearing (Levels I through XI) is determined 
for each ear by intersecting the vertical row appropriate 
for the percentage of discrimination and the horizontal 
column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. 
§§ 4.85(b) (2002).  Where the impaired hearing is only 
service-connected for one ear, the non-service-connected 
ear is assigned a numeric designation Level of "I".  See 
38 C.F.R. § 4.85(f).

The language of 38 C.F.R. § 4.86(a) provides that when the 
pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when 
the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Based on 
the veteran's audiology test results, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
currently assigned noncompensable evaluation for hearing 
loss of the left ear is appropriate, and there is no basis 
for a higher evaluation at this time.  The clinical 
evidence of record shows that the veteran's left ear 
hearing loss does not translate to a numeric designation 
in excess of Level I.  The veteran's left ear, at the most 
recent VA examination, manifested an average pure-tone 
threshold of 40 and 96 percent of speech discrimination, 
resulting in the Level I designation.  As the veteran's 
right ear is not service-connected for hearing loss, a 
Level I designation is assigned.  See 38 C.F.R. § 4.85.  
Together, the Level I designations for each ear result in 
a noncompensable rating under 38 C.F.R. § 4.85, Table VII, 
and there is no basis for a higher rating.

The Board has also considered whether the veteran is 
entitled to "staged" ratings for the service-connected 
disability at issue, as dictated in Fenderson, supra, and 
finds that at no time during the relevant appeal period 
was the veteran's disability more disabling than reflected 
by the currently assigned rating.

In reaching this decision, the Board has considered 
whether the veteran is entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board finds that there has been no showing by the 
veteran that his hearing loss of the left ear, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have 
not been met.

In conclusion, the Board finds that the preponderance of 
the evidence is against the finding of entitlement to an 
increased rating for hearing loss of the left ear, on 
either a schedular or extra-schedular basis.


ORDER

Service connection for hearing loss of the right ear is 
denied.

A compensable evaluation for hearing loss of the left ear 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

